Citation Nr: 1527104	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  12-24 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified before the undersigned Veterans Law Judge at an April 2015 videoconference hearing.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran was not exposed to herbicides, to include Agent Orange, during his active duty service.  

2.  Ischemic heart disease was not incurred during service or until many years after discharge and is not otherwise etiologically related to active duty service, including exposure to herbicides.


CONCLUSION OF LAW

Ischemic heart disease was not incurred in or aggravated by active service, nor may its incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for ischemic heart disease as it was incurred due to active duty service.  He offers two possible theories of entitlement; first, that his heart disease had its onset during active duty service when he experienced a "silent" myocardial infarction in January 1967.  Second, he contends that ischemic heart disease developed as a result of herbicide exposure during active duty service in the official waters outside the Republic of Vietnam.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

The record clearly establishes the first element of service connection, the presence of a current chronic disability.  The Veteran was diagnosed with ischemic heart disease and associated cardiomyopathy in February 2005 during a private hospitalization and cardiac catheterization.  Private and VA treatment records dated throughout the claims period document ongoing treatment and continuous medication for cardiovascular disease, to include the implantation of an automatic implantable cardioverter defibrillator.  An April 2012 report from a VA contract examiner also includes diagnoses of ischemic heart disease, congestive heart disease, and coronary artery disease (CAD).  The first element of service connection is therefore demonstrated. 

The Board must now determine whether the record demonstrates the presence of an in-service injury.  The Veteran contends that he was exposed to herbicides during his period of service aboard the USS INTREPID, an aircraft carrier located in official waters of Vietnam.  He testified in April 2015 that he had daily exposure to herbicides through the handling of contaminated aircraft returning from combat missions to Vietnam.  He also testified that he was exposed to herbicides when the USS INTREPID sailed within 20 miles of the Vietnam shoreline and used herbicide-contaminated water for cooking and washing.  Ischemic heart disease is a disability associated with exposure to herbicides and service connection is warranted on a presumptive basis if the Veteran was exposed to a herbicide agent during active duty service and the disability manifests to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6).  Thus, if the record establishes that the Veteran was exposed to herbicides during active duty, service connection is presumptively granted for his diagnosed ischemic heart disease.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 (providing for a 10 percent evaluation for CAD when continuous medication is required).

Exposure to herbicides, including Agent Orange, is presumed if a veteran had service in the Republic of Vietnam between February 1961 and May 1975.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The evidence must establish that that the Veteran actually stepped foot in Vietnam for the presumption to apply.  See Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.

Service in the official waters off the coast of Vietnam does not constitute "service in the Republic of Vietnam."  See VAOPGCPREC 27-97 (O.G.C. Prec.27-97); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (holding that the United States Court of Appeals for Veterans Claims (Court) had erred in rejecting VA's interpretation of § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption).  Instead, service in the Republic of Vietnam requires visitation (i.e. setting foot) in Vietnam or service in the inland waters of Vietnam.  See 38 C.F.R. §§ 3.307(a), 3.313(a) (2014).  

The Veteran does not contend that he was ever physically present in Vietnam, nor does he contend that the USS INTREPID served in the "inland" waters, or "Brown Water," of Vietnam.  See comments section in Federal Register announcement of final rule adding diabetes to the list of Agent Orange presumptive diseases, 66 Fed. Reg. 23166 (May 8, 2001) (finding that service in deep-water naval vessels ("Blue Water" service) offshore of Vietnam, as opposed to service aboard vessels in inland waterways of Vietnam ("Brown Water" service), is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases).   In this regard, the Board reiterates that the USS INTREPID was an aircraft carrier.  Thus, the Board cannot conclude that the Veteran was exposed to herbicides in accordance with the presumption contained in 38 C.F.R. § 3.307(a)(6)(iii).

Service connection for ischemic heart disease is still possible in this case if the records demonstrates the Veteran's direct exposure to herbicides, i.e., exposure that is not based on the regulatory presumptions of 38 C.F.R. § 3.307.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (when the evidence does not warrant presumptive service connection, an appellant is not precluded from establishing service connection with proof of direct causation).  After careful review of the record, the Board finds that the evidence establishes that the Veteran was not exposed to herbicides during active duty service. 

The Veteran has identified three possible sources of direct herbicide exposure: contact with exposed aircraft, the use of contaminated water, and contact with airborne defoliants from mainland Vietnam.  Service personnel records confirm that the Veteran served aboard the USS INTREPID as an aviation boatswain's mate and was in the official waters of Vietnam during the period between June 1967 and August 1968.  A copy of the INTREPID's logbook submitted by the Veteran shows that aircraft were launched from the ship to Vietnam, and the Board finds that it is likely the Veteran had close contact with these aircraft upon their return.  However, the record does not demonstrate that the Veteran was exposed to herbicides through his contact with the aircraft.  

In support of his claim, the Veteran submitted numerous statements from Navy personnel who served with him aboard the INTREPID confirming that aircraft returning from Vietnam were covered in an unidentified oily substance.  The Veteran and his fellow servicemen stated that they were told the substance was Agent Orange or more generally, dioxins/herbicides.  In an attempt to substantiate the Veteran's claims, VA obtained a copy of a May 2009 memorandum from the Joint Services Records Research Center Statement on Research (JSSRC).  Based on review of official military documents, ships histories, deck logs, and other sources of information related to Navy and Coast Guard ships, the JSRRC concluded that it could not document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  JSRRC could also provide no evidence to support a Veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era.

The record does not contain any evidence establishing that the Veteran was exposed to herbicides through his handling of aircraft aboard the USS INTREPID.  The Board notes that the Veteran and his fellow serviceman are competent to report that the substance they observed and handled was not one usually found on aircraft, such as engine oil or hydraulic fluid.  The Veteran has also submitted evidence showing that he has worked closely with civilian and military aircraft throughout his lifetime (including post-service employment) and that he is knowledgeable of various hazardous materials and substances associated with aviation.  However, he has not submitted evidence establishing that he possesses the necessary training or knowledge to competently identify the specific composition of the substances on the aircraft.  Some of the lay statements submitted by the Veteran note that the substance was rumored to be Agent Orange or they received secondhand information to this effect, but the fact remains that there is no competent evidence establishing that the Veteran was actually exposed to herbicides as a result of his onboard duties and contact with aircraft.  The JSRRC is unable to verify exposure based on contact with aircraft/equipment used in Vietnam, and the Board cannot conclude, based on the evidence provided in this case, that the Veteran was exposed to herbicides based on his handling of aircraft.  

The Veteran also contends exposure to herbicides based on his use of contaminated water aboard the USS INTREPID and from fumes that reached his ship when it was in close proximity to the Vietnam coastline.  To support his claim, the Veteran submitted copies of the ship's logbook (demonstrating a westerly course heading, i.e. towards Vietnam), a chart purporting to show the drift pattern of defoliant distributed as part of Operation Ranch Hand, an excerpt from the US Navy Bureau of Medicine and Surgery (BUMED) 1972 Instructions providing drinking water standards, and an excerpt from the Manual of Naval Preventive Medicine stating that shipboard potable water can be obtained by collecting and distilling seawater.  The Veteran contends that this information establishes his exposure to herbicides by demonstrating the US Navy was aware herbicides were present in the water and air surrounding Vietnam.  The Board disagrees; the excerpts from naval documents submitted by the Veteran only show that standards were in place governing the safe levels of certain chemicals in drinking water and procedures for decontaminating seawater.  The Veteran has not provided any documentation that the waters where he was stationed were in fact contaminated with herbicides.  Similarly, the logbook and Operation Ranch Hand chart do not demonstrate that the USS INTREPID and its personnel were actually exposed to herbicides through proximity to mainland Vietnam.  

The Veteran also references an Australian scientific study finding that the dioxin in Agent Orange was not eliminated from the water surrounding Vietnam by a ship's infiltration system.  The Veteran contends that this study proves he was exposed to herbicides through contaminated water used aboard ship for cooking and washing.  The Australian study referenced by the Veteran was discussed by the Federal Circuit in the Haas decision.  See 525 F.3d at 1193-94.  The Federal Circuit pointed out that this study had already been considered by VA who declined to change the regulation to expand the presumption of exposure to herbicides to claimants who served in the official waters off the coast of Vietnam.  In the Federal Register, VA explained why reliance on such a study was flawed:

VA scientists and experts have noted many problems with the study that caution against reliance on the study to change our long-held position regarding veterans who served off shore.  First, as the authors of the Australian study themselves noted, there was substantial uncertainty in their assumptions regarding the concentration of dioxin that may have been present in estuarine waters during the Vietnam War . . . Second, even with the concentrating effect found in the Australian study, the levels of exposure estimated in this study are not at all comparable to the exposure experienced by veterans who served on land where herbicides were applied. . . Third, it is not clear that U.S. ships used distilled drinking water drawn from or near estuarine sources or, if they did, whether the distillation process was similar to that used by the Australian Navy.  73 Fed. Reg. 20,566, 20,568 (Apr. 16, 2008).

Also considered by VA was that none of those studies specifically addressed "whether herbicides used, and as administered, by the U.S. military during the Vietnam Era could have been blown by the wind into the ocean, or into inland waters that then carried the chemical into the ocean, to reach a boat offshore and result in any significant risk of herbicide exposure."  73 Fed.Reg. 20, 363, 20,364 (Apr. 15, 2008).  Given the lack of scientific evidence, VA declined to change the regulation.  The Board defers to the Secretary's reasonable interpretation regarding the reliability and soundness of the various scientific studies purporting to establish actual herbicide exposure to veterans serving in the official waters of Vietnam.

The Board finds the appellant has not provided competent evidence that he was in contact with an herbicide agent in any tangible way, and has only asserted that he believed he was exposed through exposure to aircraft, water, and air on his ship while it was stationed in the blue waters of Vietnam.  The Board finds that the appellant is not competent to make such a statement due to the complexities involved in identifying such exposure and substances.  The probative value of the appellant's allegations is outweighed by the evidence weighing against the claim, including the Secretary's and JSRRC's determinations regarding such exposures.

Although the Veteran was not exposed to herbicides during active service, service connection is still possible for heart disease if it was otherwise incurred due to active duty service.  The Veteran contends that he experienced a "silent" in January 1967 that was misdiagnosed as gastroenteritis.  Service treatment records show that the Veteran was treated in January 1967 for complaints of nausea, vomiting, and cramp-like pain in his abdomen and chest.  A diagnosis of acute gastroenteritis was rendered and service records do not document any additional complaints or treatment.  The Veteran's heart function and a chest X-ray were normal at the October 1968 separation examination and his blood pressure was normal for VA purposes at 130/86.  Thus, service records do not support the Veteran's contention that he had a myocardial infarction during service. 

The competent post-service evidence also does not establish that a chronic heart condition was incurred during active duty service.  The earliest evidence of cardiac complaints or findings dates from February 2005, almost 40 years after the Veteran's separation from active duty, when a cardiac catheterization performed at a private hospital confirmed the presence of multi-vessel coronary artery disease (CAD), ischemic dilated cardiomyopathy, and congestive heart failure.  Treatment records from that time indicate that the Veteran was seen before his hospitalization with lower extremity edema and resting tachycardia was identified.  The Veteran denied any prior history of cardiovascular problems and reported a family history of heart disease.  The record also contains a March 2008 VA medical opinion unequivocally stating that the 1967 in-service incident was not a misdiagnosis of a cardiovascular event.  The VA physician noted that no examination subsequent to the January 1967 diagnosis of gastroenteritis indicated cardiovascular disease, including hypertension, until 2005.  There was also no evidence of chronicity or ongoing of heart problems following the claimed January 1967 incident.  A March 2012 VA contract examiner also found that there was no evidence of hypertension during service and noted that VA criteria for a diagnosis of hypertension requires a pattern of blood pressure readings greater than 140/90.  See 38 C.F.R. § 4.104, Diagnostic Code 7007, Note (1) (stating that hypertension must be confirmed by readings taken two or more times on at least three different days and providing a definition of hypertension of diastolic blood pressure primarily 90 or dystolic blood pressure of 160 or greater accompanied by diastolic blood pressure less than 90).   The Veteran's in-service blood pressure readings clearly did not reach this level. 

The Veteran provided some evidence in support of the claim; a September 2008 letter from his private physician states that the Veteran should have been provided an ECG and follow-up treatment after presenting with epigastric and chest pain in 1/67.  In addition, an October 2009 medical opinion from a neuro-radiologist states that the Veteran had hypertension during service based on the blood pressure finding of 130/86 at separation.  The private examiner found that long-standing hypertension is a well-known cause of cardiac disease and the Veteran's current heart problems were due to service and untreated/undiagnosed hypertension.  The examiner also noted that the Veteran's serious episode of chest pain could have been a cardiac event, though the available data was not complete on this point.
The Board finds that these private opinions are outweighed by the evidence weighing against the claim.  The September 2008 private medical opinion does not state that the Veteran experienced a cardiac-related illness during service, rather the physician simply notes that additional follow-up was appropriate.  With respect to the October 2009 medical opinion finding that the Veteran's hypertension had its onset during service, the Board notes that the Veteran clearly did not manifest hypertension during active duty in accordance with VA regulations.  The October 2009 private opinion is also speculative, noting that a cardiac event "could have" occurred during service, but also observing that the data was not complete.  Speculative opinions are considered nonevidence and cannot support a claim for service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  

It is therefore clear that the weight of the competent medical evidence of record is against the finding of a direct link between the Veteran's current cardiovascular disability and any incident of active duty service.  The Board has also considered the testimony of the Veteran connecting his heart disease to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the onset of chest pain, but finds that his opinion as to the cause of his heart disease simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  His statements are therefore of limited probative value. 

Service connection is also possible for ischemic heart disease as a chronic disease under the provisions of 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Board finds that service connection is not possible on this basis as the Veteran has not reported experiencing continuous symptoms associated with heart disease since active duty.  The history he provided in January 2008 and November 2009 correspondence is to the effect that he experienced a "silent" heart attack in service, but did not manifest any other cardiac symptoms until approximately 2001, more than 30 years after separation, when he experienced chest pain.  Treatment records associated with the Veteran's initial diagnosis of heart disease in 2005 also document the Veteran's denial of a prior history of cardiac complaints.  The Veteran has therefore not reported a continuity of symptoms since service and service connection under 38 C.F.R. § 3.303(b) is not warranted. 

Finally, service connection can be granted for ischemic heart disease as a chronic disease in accordance with the presumption of in-service incurrence in 38 C.F.R. §§ 3.307, 3.309.  For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as cardiovascular-renal disease, are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  In this case, the record clearly documents the presence of the claimed heart condition, but there is no medical or lay evidence that the condition manifested to a compensable degree within a year from the Veteran's separation from service.  As noted above, the Veteran denied experiencing cardiac symptoms until decades after active duty and in-service and post-service records do not document a cardiovascular disability until 2005.  It is therefore clear that the Veteran's heart disease had its onset many years after active military service.  Therefore, service connection for the claimed condition on a presumptive basis as a chronic disease is not warranted. 

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's ischemic heart disease was many years after his separation from active duty service.  In addition, the weight of the competent evidence clearly establishes that he was not exposed to herbicides during active duty service in the official waters of Vietnam.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and active duty.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in April 2007 and November 2009 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the November 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided an adequate VA contract examination in April 2012 with VA medical opinions addressing the Veteran's specific contentions obtained in March 2008 and April 2012.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  





ORDER

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


